Exhibit 10.1

October 6, 2011

To the Consenting Noteholders:

Ladies and Gentlemen:

This restructuring support and lockup letter agreement (together with the
exhibits and schedule hereto, this “Agreement”) sets forth certain terms and
conditions pursuant to which Dune Energy, Inc. (the “Company”) will restructure
its indebtedness by consummating an out-of-court restructuring or a prearranged
or prepackaged plan of reorganization in a voluntary case (the “Chapter 11
Case”) to be filed under chapter 11 of title 11 of the United States Code,
11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) to be effectuated with the
support (as set forth herein) of the undersigned noteholders (the “Consenting
Noteholders”) holding at least 75% of the aggregate principal amount of notes
(the “Notes”) outstanding under that certain indenture, dated as of May 15, 2007
(as amended to date, and as it may hereafter be amended from time to time, the
“Notes Indenture”) among the Company, as issuer, the guarantors thereto and the
Bank of New York, as trustee and collateral agent (the “Notes Trustee”) (each of
the foregoing, a “Party,” and, collectively, the “Parties”).

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Restructuring Term Sheet (as defined below).

The parties hereto hereby agree as follows:

 

  1. Proposed Restructuring

The principal terms of the proposed restructuring are set forth on the term
sheet annexed hereto as Exhibit A (which term sheet is expressly incorporated by
reference herein and made binding on the Parties as a part of this Agreement as
if fully set forth herein (as such term sheet may be modified in accordance with
Section 14 hereof, the “Restructuring Term Sheet”)). The restructuring of the
Notes Claims (as defined below) incorporating the terms and conditions set forth
herein and in the Restructuring Term Sheet and containing no other provisions
adverse to the Consenting Noteholders except as the Company and the Required
Consenting Noteholders (as defined below) may expressly consent to in writing is
referred to herein as the “Restructuring”.

The Restructuring shall be implemented on a consensual basis, either
out-of-court or through the Chapter 11 Case, and will provide for, among other
things, treatment of the claims under the Notes Indenture and all related
claims, rights and causes of action arising out of or in connection with the
Notes and/or Notes Indenture (collectively, the “Note Claims”) as specified in
the Restructuring Term Sheet.



--------------------------------------------------------------------------------

  2. Representations of the Consenting Noteholders

Each of the Consenting Noteholders severally and not jointly represents and
warrants that, as of the date such Consenting Noteholder executes and delivers
this Agreement:

(a) it is the beneficial owner of the face amount of the Notes, or is the
nominee, investment manager, or advisor for beneficial holders of the Notes, as
reflected in such Consenting Noteholder’s signature block to this Agreement,
which amount the Company and each Consenting Noteholder understands and
acknowledges is proprietary and confidential to such Consenting Noteholder;

(b) has full power and authority to vote on and consent to such matters
concerning the Note Claims and to exchange, assign and transfer such Note
Claims;

(c) other than pursuant to this Agreement, such Notes are free and clear of any
pledge, lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal or other limitation on disposition, or
encumbrances of any kind, that would adversely affect in any way such Consenting
Noteholder’s performance of its obligations contained in this Agreement at the
time such obligations are required to be performed; and

(d) (i) it is either (a) a qualified institutional buyer as defined in Rule 144A
of the Securities Act of 1933, as amended (the “Securities Act”) or (b) an
institutional accredited investor (as defined in Rule 501(a)(1), (2), (3), or
(7) under the Securities Act (the “Rules”)) and (ii) any securities acquired by
the Consenting Noteholder in connection with the transactions described herein
will not have been acquired with a view to distribution.

 

  3. Commitments of Company

The Company shall (a) support and use reasonable commercial efforts to complete
the Restructuring on the terms set forth in the Restructuring Term Sheet,
(b) use reasonable commercial efforts to do all things necessary and appropriate
in furtherance of the Restructuring embodied in the Restructuring Term Sheet,
including, without limitation, if the Chapter 11 Case is commenced (i) taking
all steps reasonably necessary to obtain an order of the United States
Bankruptcy Court in which the Chapter 11 Case is filed (the “Bankruptcy Court”),
acceptable in all material respects to the Required Consenting Noteholders,
confirming a plan of reorganization consistent with the terms set forth in the
Restructuring Term Sheet (the “Plan”) within the timeframes contemplated by this
Agreement, and (ii) taking all steps reasonably necessary and desirable to cause
the effective date of the Plan to occur within the timeframes contemplated by
this Agreement, (c) obtain any and all required regulatory and/or third-party
approvals for the

 

2



--------------------------------------------------------------------------------

Restructuring embodied in the Restructuring Term Sheet and (d) except as
provided in Section 29, not take any action that is inconsistent with, or is
intended or is likely to interfere with consummation of, the Restructuring and
the transactions embodied in the Restructuring Term Sheet, including, without
limitation, from and after the date hereof, not directly or indirectly, seek,
pursue, propose or support, or encourage the pursuit, proposal or support, of
any offer to restructure the Company, including proposing a plan of
reorganization that is inconsistent with, and could reasonably be expected to
prevent, delay or impede, the Restructuring of the Company in accordance with
the terms set forth in the Plan.

 

  4. Support for the Restructuring by the Consenting Noteholders

(a) Subject to the terms and conditions hereof and for so long as no Support
Termination Event (as hereinafter defined) shall have occurred, each Consenting
Noteholder shall, and shall cause each of its affiliates, subsidiaries, managed
funds, representatives, agents and employees, in each case to the extent
controlled by such Consenting Noteholder, as applicable, to (i) negotiate in
good faith the definitive documentation contemplated by this Agreement or
otherwise necessary to effectuate the Restructuring, which shall be in form and
substance acceptable to the Required Consenting Noteholders (as defined below),
on the terms and subject to the conditions as substantially set forth in this
Agreement, (ii) consent to those actions contemplated by this Agreement or
otherwise required to be taken to effectuate the Restructuring, including
entering into all such documents and agreements, and directing the Notes Trustee
to enter into all such documents and agreements, necessary to consummate the
Restructuring, (iii) not take any action or otherwise pursue any right or remedy
against the Company under applicable law, the Note Claims or the Notes
Indenture, as applicable, or initiate, or have initiated on its behalf, any
litigation or proceeding of any kind with respect to the Note Claims, including,
but not limited to, any action in connection with the December interest payment
due under the Notes Indenture, other than to enforce this Agreement (iv) vote
its Note Claims to accept both the Out-of-Court Restructuring and the
Prepackaged Reorganization (as such terms are defined in the Restructuring Term
Sheet) in accordance with the instructions provided in any ballot, which shall
be distributed as part of the solicitation of acceptances or rejections of the
Restructuring, and shall not change or withdraw (or cause to be changed or
withdrawn) such votes; (v) not seek, solicit, support, vote its Note Claims for,
or consent to, an Alternative Proposal (as defined below), and (vi) not take any
action inconsistent with the transactions expressly contemplated by this
Agreement or that would materially delay or obstruct the consummation of the
Restructuring, including, without limitation, commencing a voluntary, or joining
with any person in commencing, any involuntary, bankruptcy filing by or against
the Company. The term “Alternative Proposal” shall mean any plan of
reorganization, proposal, offer, dissolution, winding up, liquidation,
reorganization, merger, consolidation, business combination, joint venture,
partnership, sale of substantially all assets or equity interests, or
restructuring (other than the Restructuring) for the Company.

 

3



--------------------------------------------------------------------------------

(b) If the Company commences the Chapter 11 Case to effectuate the
Restructuring, subject to the terms and conditions hereof and for so long as no
Support Termination Event (as hereinafter defined) shall have occurred, each
Consenting Noteholder agrees (i) that it will timely vote its Note Claims and
any other claims or interests that it holds (if it has not done so already) in
favor of the Plan and will not revoke or withdraw such vote and (ii) not to
(A) object to, delay, impede, or take any other action to interfere with
acceptance or implementation of the Plan, including encouraging a third party to
take any such actions, or (B) propose, file, support, or vote for any
restructuring, workout, or plan of reorganization for the Company other than the
Plan, including encouraging a third party to take any such actions, and shall
direct the Notes Trustee not to take any action contemplated in (A) and (B) of
this Section.

(c) The acceptance of any Consenting Noteholders will not be solicited until
such Consenting Noteholder shall have received the applicable documents
requesting a vote on the Restructuring.

 

  5. Transfer of Note Claims

Each Consenting Noteholder agrees that so long as a Support Termination Event
has not occurred, it shall not directly or indirectly (a) grant any proxies to
any person in connection with its Note Claims to vote on the Restructuring, or
(b) sell, pledge, hypothecate, or otherwise transfer or dispose of, or grant,
issue or sell any option, right to acquire, voting participation or other
interest in (each, a “Transfer”) any Note Claims, except, in each case, (i) to a
transferee that is a Consenting Noteholder, and (ii) to a party that first
agrees in writing by executing a joinder in the form of Exhibit B to be subject
to the terms and conditions of this Agreement as a “Consenting Noteholder.” Each
Consenting Noteholder agrees to notify the Company and counsel to the informal
committee of holders of Notes (the “Informal Noteholders Committee”) in writing
within five business days after the closing of such trade. Any Transfer of any
Note Claims that does not comply with the foregoing shall be deemed void ab
initio. This Agreement shall in no way be construed to preclude any Consenting
Noteholder or an affiliate of a Consenting Noteholder from acquiring additional
Note Claims; provided, however, that any such additional Note Claims acquired by
a Consenting Noteholder or an affiliate of a Consenting Noteholder shall, upon
acquisition, automatically be deemed to be subject to all the terms of this
Agreement.

 

  6. Mutual Covenants

Each of the Parties represents, warrants, and covenants to the other Parties, as
of the date of this Agreement, as follows (each of which is a continuing
representation, warranty, and covenant):

(a) Enforceability. It is validly existing and in good standing under the laws
of the jurisdiction of its organization, and this Agreement is a legal, valid,
and binding obligation of such Party, enforceable against it in accordance with
its terms, except as enforcement may be limited by applicable laws relating to
or limiting creditor’s rights generally or by equitable principles relating to
enforceability.

 

4



--------------------------------------------------------------------------------

(b) No Consent or Approval. Except as expressly provided in this Agreement or
the Bankruptcy Code, no consent or approval is required by any other person or
entity in order for it to carry out the Restructuring contemplated by, and
perform the respective obligations under, this Agreement.

(c) Power and Authority. Except as expressly provided in this Agreement, it has
all requisite power and authority to enter into this Agreement and to carry out
the Restructuring contemplated herein, and perform its respective obligations
under, this Agreement.

(d) Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary action on its part.

(e) Representation by Counsel. It has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.

(f) Actions under this Agreement. It is not aware of any event that, due to any
fiduciary or similar duty to any other person, would prevent it from taking any
action required of it under this Agreement.

 

  7. Certain Additional Chapter 11 Related Matters

If the Company and the Required Consenting Noteholders agree to effectuate the
Restructuring through the Chapter 11 Case, the Company shall use its best
reasonable efforts to provide draft copies of all “first day” motions or
applications and other documents the Company intends to file with the Bankruptcy
Court to counsel for the Informal Noteholders Committee at least three business
days prior to the date when the Company intends to file such document and shall
consult in good faith with such counsel regarding the form and substance of any
such proposed filing with the Bankruptcy Court. The Company will use its
reasonable best efforts to provide draft copies of all other pleadings the
Company intends to file with the Bankruptcy Court to counsel to the Informal
Noteholders Committee at least three business days prior to filing such pleading
and shall consult in good faith with such counsel regarding the form and
substance of any such proposed pleading; provided, however, the Company will not
be in breach of this provision by failing to provide to the Informal Noteholders
Committee drafts of motions or pleadings that seek emergency or expedited
relief.

 

5



--------------------------------------------------------------------------------

  8. Condition Precedent; Effectiveness

This Agreement shall only become effective (the date on which this Agreement
becomes effective, the “Effective Date”) upon satisfaction of the following
condition:

(a) (i) the Company has executed and delivered counterpart signature pages of
this Agreement to counsel to the Informal Noteholders Committee and (ii) holders
of at least 75% in amount of outstanding Note Claims shall have executed and
delivered to the Company counterpart signature pages of this Agreement.

 

  9. Termination of Obligations

(a) This Agreement shall terminate and, except as otherwise provided herein, all
obligations of the parties hereto shall immediately terminate and be of no
further force and effect upon the occurrence of any of the following (each, a
“Support Termination Event”):

(i) the termination of this Agreement by the mutual written consent of the
Company and the Consenting Noteholders holding no less than a majority in
principal amount of the Notes Claims held at any such time of the Consenting
Noteholders (the “Required Consenting Noteholders”);

(ii) the commencement of an involuntary case against the Company under the
Bankruptcy Code if such involuntary case is not dismissed within 60 days of it
having been commenced (so long as no order for relief is theretofore entered),
unless such involuntary case has been converted to a chapter 11 case with the
consent of the Company and no other Support Termination Event has occurred;

(iii) the conversion of the Chapter 11 Case to a case under chapter 7 of the
Bankruptcy Code;

(iv) the appointment of a trustee, receiver or examiner with expanded powers in
the Chapter 11 Case;

(v) the delivery to the Company by the Required Consenting Noteholders of
written notice of termination following the occurrence of any of the events
listed below:

(A) the Company shall have (1) publicly announced its intention not to pursue
the Restructuring, or (2) proposed or accepted an Alternative Proposal;

 

6



--------------------------------------------------------------------------------

(B) the principal holder of the Preferred Stock fails to enter into the
Preferred Stockholder Support Agreement or such agreement is breached or
terminated;

(C) the Company fails to launch the solicitation of votes for the Restructuring
by November 1, 2011;

(D) the Company fails to consummate the Restructuring on an out-of-court basis
by December 15, 2011;

(E) if the Company and the Required Consenting Noteholders agree to effectuate
the Restructuring through the Chapter 11 Case:

(I) the Company fails to commence the Chapter 11 Case (the “Petition Date”) on
or before (i) November 1, 2011 if the Company does not launch the solicitation
of votes or (ii) December 30, 2011 if the Company launches the solicitation of
votes, but does not consummate the Restructuring on an out-of-court basis;

(II) the Company fails to file the Plan and related disclosure statement (the
“Solicitation Materials”) with the Bankruptcy Court within 5 days after the
Petition Date, each of which shall be materially consistent with this Agreement
and the Restructuring Term Sheet and shall be in a form and substance acceptable
to counsel to the Informal Noteholders Committee;

(III) the Bankruptcy Court’s order(s) approving the Solicitation Materials and
setting a hearing to confirm the Plan shall not have been entered by the
Bankruptcy Court within 35 days after the filing of the Plan, or as soon
thereafter as the Bankruptcy Court’s schedule permits;

(IV) the Bankruptcy Court’s order confirming the Plan (the “Confirmation
Order”), which Plan, including all exhibits, appendices, plan supplement
documents, and related documents, shall be acceptable to counsel to the Informal
Noteholders Committee, shall not have been entered by the Bankruptcy Court
within 35 days after the date that the Solicitation Materials are approved;
provided, however, that so long as the Company is proceeding in good faith
towards confirmation of the Plan, upon written notice from the Company to
counsel to the

 

7



--------------------------------------------------------------------------------

Informal Noteholders Committee in accordance with Section 24 hereof, there shall
be a 15-day extension of such 35-day period;

(V) the effective date of the Plan shall not have occurred within 15 days after
the date that the Plan is confirmed; provided, however, that so long as the
Company is proceeding in good faith towards confirmation of the Plan, upon
written notice from the Company to counsel to the Informal Noteholders Committee
in accordance with Section 24 hereof, there shall be a 15-day extension of such
15-day period;

(VI) the amendment, modification, or filing of a pleading by the Company seeking
to amend or modify the Plan, Solicitation Materials, or any documents related to
the foregoing, including motions, notices, exhibits, appendices, and orders, in
a manner not reasonably acceptable to counsel to the Informal Noteholders
Committee;

(F) the Company or any of their advisors fail to reasonably cooperate with the
Informal Noteholders Committee or their professionals or provide them upon
request at any time or from time to time with reasonable access to information
regarding the operations, business affairs and financial condition of the
Company, as requested by the Informal Noteholders Committee and their
professionals; provided, however, any written notice of termination based on
this provision shall specify what actions the Company or its advisors would need
to take to reasonably cooperate and that taking such actions would be deemed to
cure this Support Termination Event;

(G) the breach in any material respect by the Company of any of the obligations,
representations, warranties, or covenants of the Company set forth in this
Agreement;

(H) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling or order enjoining
the consummation of the Restructuring in a way that cannot be reasonably
remedied by the Company in a manner that does not prevent or diminish in a
material way compliance with the terms of the Restructuring Term Sheet and this
Agreement; provided, however, that the Company shall

 

8



--------------------------------------------------------------------------------

have ten business days after receiving such ruling or order to cure any breach
in a manner that does not prevent or diminish in a material way compliance with
the terms of the Restructuring Term Sheet and this Agreement; or

(vi) the delivery of written notice of termination from the Company to counsel
for the Informal Noteholders Committee upon the occurrence of any of the
following: (A) any material breach, in the aggregate, of one or more Consenting
Noteholders’ representations, warranties, covenants, or agreements set forth in
this Agreement if such breach is continuing and would have a material adverse
effect on the Company’s ability to complete the Restructuring; (B) the board of
directors of the Company reasonably determines based upon the advice of counsel
that proceeding with the Restructuring would be inconsistent with the exercise
of its fiduciary duties; (C) the issuance by any governmental authority,
including any regulatory authority or court of competent jurisdiction, of any
ruling or order enjoining the consummation of a material portion of the
Restructuring. The Company, its directors and its officers shall have no
liability to any of the Consenting Noteholders in respect of any termination of
this Agreement in accordance with the terms of this Section 9(a)(v); or (D) the
principal holder of the Preferred Stock fails to enter into the Preferred
Stockholder Support Agreement or such agreement is breached or terminated.

(b) No Support Termination Event shall occur if the Company’s failure to
accomplish the actions set forth above is due to or caused by a breach or
violation by Consenting Noteholders of their covenants and agreements set forth
herein. The Company shall have five business days from delivery of written
notice of termination from the Required Consenting Noteholders to the Company to
cure any Support Termination Event set forth in this Section 9(a)(v)(A) – (H).

(c) Upon the occurrence of a Support Termination Event, this Agreement shall be
of no further force and effect and each Party hereto shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had it not entered into
this Agreement, and shall be entitled to take all actions, whether with respect
to the Restructuring or otherwise, that it would have been entitled to take had
it not entered into this Agreement. Upon the occurrence of any termination of
this Agreement, any and all consents tendered by the Consenting Noteholders
prior to such termination shall be deemed, for all purposes, to be null and void
from the first instance and shall not be considered or otherwise used in any
manner by the Parties in connection with the Restructuring and this Agreement or
otherwise.

 

9



--------------------------------------------------------------------------------

(d) Notwithstanding any provision in this Agreement to the contrary, upon the
written consent of the Required Consenting Noteholders, the dates set forth in
this Section may be extended prior to or upon each such date and such later
dates agreed to in lieu thereof and shall be of the same force and effect as the
dates provided herein.

 

  10. Additional Claims or Equity Interests.

To the extent any Consenting Noteholder acquires additional Note Claims or holds
or acquires any other claims against the Company entitled to vote on the
Restructuring, each such Consenting Noteholder agrees that such Note Claims or
other claims shall be subject to this Agreement and that it shall vote (or cause
to be voted) any such additional Note Claims or other claims, (to the extent
still held by it or on its behalf at the time of such vote) to accept the
Restructuring.

 

  11. Termination Upon Effective Date of Restructuring

This Agreement shall terminate automatically without any further required action
or notice on the date that the Restructuring is consummated.

 

  12. Specific Performance; Damages Waiver

It is understood and agreed by the parties hereto that money damages would not
be a sufficient remedy for any breach of this Agreement by any party and each
non-breaching party shall be entitled to seek specific performance and
injunctive or other equitable relief as a remedy for any such breach, and each
party agrees to waive any requirement for the securing or posting of a bond in
connection with such remedy, in addition to any other remedy to which such
non-breaching party may be entitled, at law or in equity. In no event shall any
party hereto be liable for any special, indirect, incidental, punitive or
consequential damages of any kind or nature whatsoever.

 

  13. Entire Agreement; Prior Negotiations

This Agreement constitutes the full and entire understanding and agreement among
the parties hereto with regard to the subject matter hereof. This Agreement
supersedes all prior negotiations, and documents reflecting such prior
negotiations, between and among the Company and the Consenting Noteholders (and
their respective advisors), with respect to the subject matter hereof.

 

  14. Amendments

No amendment, modification, waiver or supplement of or to the terms of this
Agreement shall be valid unless such amendment, modification, waiver or
supplement is in writing and has been signed by the Company and the Consenting
Noteholders holding no less than two-thirds in principal amount of the Note
Claims held at any such time of the Consenting Noteholders.

 

10



--------------------------------------------------------------------------------

  15. Independent Analysis

Each Consenting Noteholder hereby confirms that it (i) has conducted an
independent review and analysis of the business and affairs of the Company that
it considers sufficient and reasonable for purposes of entering into this
Agreement, (ii) has had the opportunity to ask questions of, and receive answers
from, the Company, and the Company’s representatives, concerning the terms and
conditions of the Restructuring and the Restructuring Term Sheet, (iii) is not
relying on the Company, or any of its representatives for advice with respect to
the legal, tax, economic and related considerations of the Restructuring and the
Restructuring Term Sheet, and each Consenting Noteholder has relied on the
advice of, or has consulted with, only its own advisers with respect to such
matters, (iv) has based its decision to execute this Agreement on its
independent review and analysis and (v) has not relied, and is not relying, on
the recommendation or advice of the Notes Trustee (or any of its
representatives), or the Company (or any of its representatives) or any other
person in connection with such decision.

 

  16. Governing Law

THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, to the extent possible,
in either the United States District Court for the Southern District of New York
or any New York State court sitting in the Borough of Manhattan (the “Chosen
Courts”), and solely in connection with claims arising under this Agreement
(a) irrevocably submits to the exclusive jurisdiction of the Chosen Courts,
(b) waives any objection to laying venue in any such action or proceeding in the
Chosen Courts, and (c) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any Party hereto; provided,
however, upon the commencement of the Chapter 11 Case, each of the Parties agree
that the Bankruptcy Court presiding over the Chapter 11 Case shall be the sole
Chosen Court. Each Party hereto irrevocably waives any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

  17. Successors and Assigns; Severability; Several Obligations

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective permitted successors and assigns. Nothing in this Agreement,
express or implied, shall give to any person or entity, other than the Parties,
any benefit or any legal or equitable right, remedy, or claim under this
Agreement. The invalidity or unenforceability at any time of any provision
hereof in any jurisdiction shall not affect or diminish in any way the
continuing validity and enforceability of the remaining provisions hereof or the
continuing validity and enforceability of such provision in any other
jurisdiction and any such prohibited or unenforceable provision shall be deemed

 

11



--------------------------------------------------------------------------------

reformed and construed so that it will be valid, legal, and enforceable and not
prohibited to the maximum extent permitted by applicable law. The agreements,
representations and obligations of the Consenting Noteholders under this
Agreement are, in all respects, several and not joint.

 

  18. No Third-Party Beneficiaries

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties, and no other person or entity shall be a third-party beneficiary
hereof.

 

  19. Counterparts

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
facsimile, electronic mail or otherwise, each of which shall be deemed to be an
original for the purposes of this paragraph.

 

  20. Headings

The section headings of this Agreement are for convenience of reference only and
shall not, for any purpose, be deemed a part of this Agreement.

 

  21. Interpretation

This Agreement is the product of negotiations between the Company and the
Informal Noteholders Committee and in the enforcement or interpretation hereof,
is to be interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement, or any portion hereof, shall not be
effective in regard to the interpretation hereof.

 

  22. Creditors’ Committee

Notwithstanding anything herein to the contrary, if any Consenting Noteholder is
appointed to and serves on an unsecured official committee of creditors in the
Chapter 11 Case, the terms of this Agreement shall not be construed so as to
limit such Consenting Noteholder’s exercise (in its sole discretion) of its
fiduciary duties to any person arising from its service on such committee, and
any such exercise (in the sole discretion of such Consenting Noteholder) of such
fiduciary duties shall not be deemed to constitute a breach of the terms of this
Agreement; provided, however, that nothing in this Agreement shall be construed
as requiring any Consenting Noteholder to serve on any official committee in the
Chapter 11 Case.

 

12



--------------------------------------------------------------------------------

  23. Relationship Among Parties

It is understood and agreed that no Consenting Noteholder has any fiduciary duty
or other duty of trust or confidence in any form with any other Consenting
Noteholder, and, except as provided in this Agreement, there are no commitments
among or between them.

 

  24. Notice

Any notices, requests and demands required to be provided under this Agreement
shall be in writing and shall be deemed to have been duly given or made when
actually received at the following addresses as listed below:

 

If to the Company:  

Dune Energy, Inc.

Two Shell Plaza

777 Walker Street

Suite 2300

Houston, TX 77002

Attn: James A. Watt

Email Address: jwatt@duneenergy.com

 

with a copy to:

 

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attn: Henry Harve

         Timothy A. Davidson II

         Jeffrey E. Spiers

Email Addresses:

hharve@andrewskurth.com

tdavidson@andrewskurth.com

jspiers@andrewskurth.com

If to the Informal Noteholders Committee:  

Paul, Weiss, Rifkind Wharton &

Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attn: Andrew N. Rosenberg

         Elizabeth R. McColm

Email Addresses:

arosenberg@paulweiss.com

emccolm@paulweiss.com

 

13



--------------------------------------------------------------------------------

If to a Consenting Noteholder:   To each Consenting Noteholder at the address
set forth on the signature page hereof  

with a copy to:

 

Paul, Weiss, Rifkind Wharton &

Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attn: Andrew N. Rosenberg

         Elizabeth R. McColm

Email Addresses:

arosenberg@paulweiss.com

and emccolm@paulweiss.com

 

  25. Access

The Company will afford the Consenting Noteholders and their respective
attorneys, consultants, accountants, and other authorized representatives
reasonable access, upon reasonable notice during normal business hours, to all
properties, books, contracts, commitments, records, management personnel,
lenders, and advisors of the Company; provided, however, that the Company’s
obligation hereunder shall be conditioned upon such Consenting Noteholder being
party to an executed confidentiality agreement approved by and with the Company.

 

  26. Waiver

Except as expressly provided in this Agreement, nothing herein is intended to,
or does, in any manner waive, limit, impair, or restrict any right of any
Consenting Noteholder or the ability of each Consenting Noteholder to protect
and preserve its rights, remedies, and interests, including, without limitation,
its claims against or interests in the Company. If the Restructuring is not
consummated, or if this Agreement is terminated for any reason (other than
Section 11 hereof, in which case the Parties shall have any rights set forth in
the confirmed Plan, any other court-approved documents, and any other agreements
between the Parties entered into after the Petition Date), the Parties fully
reserve any and all of their rights. Pursuant to Rule 408 of the Federal Rules
of Evidence and any other applicable rules of evidence, this Agreement and all
negotiations relating hereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms.

 

  27. Remedies Cumulative

All rights, powers, and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise of any right, power, or remedy thereof by any
Party shall not preclude the simultaneous or later exercise of any other such
right, power, or remedy by such Party.

 

14



--------------------------------------------------------------------------------

  28. Public Disclosure

The Company will submit to the Consenting Noteholders all press releases and
public filings relating to this Agreement or the transactions contemplated
hereby and any amendments thereof reasonably prior to their release or filing as
the case may be. The Company shall not (a) use the name of any Consenting
Noteholder in any press release without such Consenting Noteholder’s prior
written consent or (b) disclose the holdings of such Consenting Noteholder to
any person; provided, however, that the Company shall be permitted to disclose
at any time the aggregate principal amount of and aggregate percentage of Note
Claims held by the Consenting Noteholders or as otherwise required by the
Bankruptcy Code, the Federal Rules of Bankruptcy Procedure or order of the
Bankruptcy Court.

 

  29. Fiduciary Duties.

Notwithstanding anything to the contrary herein, nothing in this Agreement shall
require the Company or any directors or officers of the Company (in such
person’s capacity as a director or officer of the Company) to take any action,
or to refrain from taking any action, to the extent required to comply with its
or their fiduciary or similar duties or obligations under applicable law.
Nothing in this Agreement or any document related thereto imposes any liability
for actions taken, or not taken, in order to discharge fiduciary obligations
described in this Section 29.

 

  30. Good-Faith Cooperation; Further Assurances

The parties hereto shall cooperate with each other in good faith in respect of
matters concerning the implementation and consummation of the Restructuring.
Subject to the other terms of this Agreement, the Parties agree to execute and
deliver such other instruments and perform such acts, in addition to the matters
herein specified, as may be reasonably appropriate or necessary, from time to
time, to effectuate the Restructuring in a manner materially consistent with the
terms set forth in the Restructuring Term Sheet, as applicable.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

DUNE ENERGY, INC. By:  

   

  Name:   James A. Watt   Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

AGREED BY EACH OF THE FOLLOWING PARTIES: [CONSENTING NOTEHOLDER] Note Claims
under the Notes Indenture: $             Authorized Signatory: By:  

 

Name:   Title:   Name and Address of Contact for Notices: Name:   Address:
Facsimile:



--------------------------------------------------------------------------------

EXHIBIT A

RESTRUCTURING TERM SHEET



--------------------------------------------------------------------------------

DUNE ENERGY, INC.

Summary of Terms

October 6, 2011

This preliminary term sheet (this “Term Sheet”) sets forth a brief summary of
the principal terms of a potential restructuring (the “Restructuring”) of the
capital structure of Dune Energy, Inc. (the “Company”). This Term Sheet is
offered in the nature of a settlement proposal in furtherance of settlement
discussions, and is intended to be entitled to the protections of Federal Rule
of Evidence 408 and any other applicable statutes or doctrines protecting the
use or disclosure of confidential information and information exchanged in the
context of settlement discussions. This Term Sheet is for discussion only, is a
non-binding expression of intent, is intended as an outline only of certain
material terms of the proposed transactions described herein, and does not
represent a commitment to lend, invest or provide financing or to negotiate to
do any of these things. Furthermore, this Term Sheet does not constitute a
waiver by any party, or an agreement or commitment by any party to forbear from
taking any remedies to which such party may be entitled, and in that regard all
rights of the holders (the “Noteholders”) of the Company’s 10-1/2% Senior
Secured Notes due 2012 (the “Notes”) are specifically reserved. This Term Sheet
and the terms, conditions and assumptions contained herein are subject to the
negotiation and execution of definitive documentation for the transactions
described herein, including the Restructuring, which documentation shall be in
all respects materially consistent with this Term Sheet. This Term Sheet is not
an offer with respect to any securities or a solicitation of acceptances of a
chapter 11 plan. Any such offer or solicitation will only be made in compliance
with all applicable laws.

 

Overview of Restructuring:   

The purpose of the Restructuring, through an out-of-court restructuring or a
pre-negotiated or pre-packaged chapter 11 plan consistent with the material
terms and conditions described in this Term Sheet, is, among other things, to
retire the outstanding Notes and to eliminate interest expense related to the
Notes and thereby significantly improve the Company’s free cash flow, reduce its
debt service expense and strengthen its balance sheet.

 

It is understood that as of the date of this Term Sheet, an ad hoc committee of
Noteholders (the “Ad Hoc Committee”) has been formed, and the members of the Ad
Hoc Committee collectively own more than 75% in principal amount of the
outstanding Notes.

 

Subject to the due diligence investigation by the Ad Hoc Committee with respect
to claims against the Company, the Restructuring shall generally provide for the
reinstatement or payment, as appropriate, of allowed claims against the Company,
including the claims of the senior secured lender under its Amended and Restated
Credit Agreement, dated as of December 7, 2010 (as amended to date, and as it
may hereafter be amended from time to time) by and among the Company and each of
its subsidiaries identified therein as Borrowers,



--------------------------------------------------------------------------------

  

certain guarantor parties thereto, the lender thereunder and Wells Fargo Capital
Finance, Inc., as administrative agent (the “Existing Credit Agreement”), other
secured lenders and holders of general unsecured claims, except as otherwise
noted.

 

In order to reflect the Company’s preferred form of Restructuring as of the date
of this Term Sheet, the Company and the Noteholders will negotiate in good faith
to effect the Restructuring as an out-of-court restructuring of the Company’s
capital structure as described herein and not involving any judicial proceeding
or approval (the “Out-of-Court Restructuring”). In connection with the
Out-of-Court Restructuring, the Company must obtain the approval of this Term
Sheet by (a) the Noteholders holding at least 98% in principal amount of the
outstanding Notes and (b) the holders of at least two-thirds of the issued and
outstanding shares of the Company’s 10% Senior Redeemable Convertible Preferred
Stock (the “Preferred Stock”). Implementation of the Out-of-Court Restructuring
will be conditioned on obtaining such approvals.

 

In the event that the approvals set forth above for the Out-of-Court
Restructuring are not obtained within a reasonable time, the Restructuring shall
be implemented pursuant to a prepackaged or pre-negotiated plan of
reorganization under Chapter 11 of the U.S. Bankruptcy Code (the “Prepackaged
Reorganization”), but only if Noteholders that collectively hold at least
two-thirds in principal amount of the outstanding Notes, approve of the
Restructuring; provided, however, that the Company’s obligation to pursue
implementation of the Restructuring pursuant to the Prepackaged Reorganization
may, at the discretion of the Board of Directors, be conditioned on the prior
approval of such implementation by the holders of at least two thirds of the
issued and outstanding shares of Preferred Stock.

 

Regardless of whether effected as an Out-of-Court Restructuring or a Prepackaged
Reorganization, the Restructuring shall be subject to the prior approval by the
board of directors of the Company (the “Board of Directors”).

 

The Company and the members of the Ad Hoc Committee shall negotiate and enter
into a restructuring support agreement (the “Noteholder Support Agreement”) to
facilitate the consummation of the Restructuring, whether in the form of the
Out-of-Court Restructuring or the Prepackaged Reorganization. Similarly, the
Company and the holder of at least 64% of the issued and outstanding shares of
Preferred Stock (the “Principal Preferred Stockholder”) shall negotiate and
enter into a restructuring support agreement (the “Preferred Stockholder Support
Agreement” and together with the Noteholder Support Agreement, the “Support
Agreements”) to facilitate the consummation of the Restructuring, whether in the
form of the Out-of-Court Restructuring or the Prepackaged Reorganization.
Pursuant to the Support Agreements, the parties thereto will agree to

 

20



--------------------------------------------------------------------------------

   support a restructuring implementing the transactions and terms described
herein. The Support Agreements shall be entered into (and accordingly, the
members of the Ad Hoc Committee and the Principal Preferred Stockholder shall
deliver their acceptances of the Restructuring) prior to any solicitation period
relating to approvals by holders of securities or other indebtedness of, or
claims against, the Company. In soliciting the approvals described above from
Noteholders and holders of the Preferred Stock, such holders shall not be given
the option to approve the Prepackaged Reorganization without also approving the
Out-of-Court Restructuring. Reporting Company Status:    Following the
Restructuring, whether effected through a Prepackaged Reorganization or an
Out-of-Court Restructuring, the Company will continue to be a public reporting
company, filing periodic reports with the Securities and Exchange Commission.
The Company will use its reasonable commercial efforts to cause its common stock
to be listed on a U.S. national securities exchange within a reasonable period
after consummation of the Restructuring. Tax/Business Considerations:   
Consistent with all the terms set forth in this Term Sheet, the parties hereto
shall use good-faith efforts to structure the transactions contemplated herein
and in the Support Agreements in a tax-efficient and cost-effective manner.
Treatment of Noteholders:    Upon effectiveness of the Restructuring, the claims
of the Noteholders with respect to $250 million in aggregate principal amount of
the Notes shall be exchanged for 97.25% (the “Noteholder Percentage”) of the new
equity interests in the reorganized Company (the “New Equity”). As described
below, upon consummation of the Restructuring, $50 million in aggregate
principal amount of the Notes shall be (i) paid in full at par with proceeds
from borrowings under the New Credit Facility (as defined below) or (ii)
exchanged for new notes of like amount in form and substance satisfactory to the
Company and the Ad Hoc Committee. The New Equity shall consist solely of newly
issued common stock of the Company. The Noteholder Percentage may increase to
100% as described below, and shall be subject to dilution as described below
opposite “Corporate Governance & Management.” Treatment of holders of Existing
Common Equity and Preferred Stock:   

Upon consummation of the Restructuring (regardless of whether effected as an
Out-of-Court Restructuring or a Prepackaged Reorganization), the holders of
existing Preferred Stock (the “Preferred Stockholders”) shall receive an
aggregate cash amount of $4.0 million and 1.5% of the New Equity, in exchange
for their shares of Preferred Stock; provided that the Principal Preferred
Stockholder enters into the Preferred Stockholder Support Agreement and votes to
approve the terms set forth in this Term Sheet.

 

Upon consummation of the Out-of-Court Restructuring, Holders of common stock of
the Company existing immediately prior to the Restructuring shall hold 1.25% of
the New Equity; provided that at least two-thirds of the issued and outstanding
shares of Preferred Stock are voted to approve the terms set forth in this Term
Sheet.

 

21



--------------------------------------------------------------------------------

  

If at least two-thirds of the issued and outstanding shares of Preferred Stock
are not voted to approve the conversion of all the issued and outstanding
Preferred Stock into $4.0 million and 1.5% of the New Equity, and if the other
conditions set forth herein to the obligation of the Company to effect a
Prepackaged Reorganization are satisfied, then the Restructuring will be
effected as a Prepackaged Reorganization.

 

Furthermore, if the Principal Preferred Stockholder does not vote to approve the
terms set forth herein in the bankruptcy proceeding, the Preferred Stockholders
and the holders of Dune’s common stock existing immediately prior to the
Restructuring will receive no return, and the Prepackaged Reorganization will
result in the Noteholder Percentage increasing to 100% (subject to dilution as
described herein).

 

Upon consummation of the Prepackaged Reorganization, Holders of common stock of
the Company existing immediately prior to the Restructuring shall hold 1.25% of
the New Equity; provided that at least two-thirds of the shares of Preferred
Stock that are voted in the bankruptcy proceeding are voted to approve the terms
set forth in this Term Sheet. If at least two-thirds of the shares of Preferred
Stock that are voted in the bankruptcy proceeding are not voted to approve the
terms set forth in this Term Sheet, and the Restructuring is effected as
Prepackaged Reorganization, then the Noteholder Percentage will be increased by
1.25 percentage points, and the holders of Dune’s common stock existing
immediately prior to the Restructuring will receive no return.

 

Upon effectiveness of a Prepackaged Reorganization, the equity interests in the
Company existing immediately prior to the Restructuring (including both the
Company’s common stock and its Preferred Stock) shall automatically be waived,
released, and cancelled (and all outstanding options and warrants shall be
automatically waived, released, and cancelled; provided that, to the extent
necessary, any requisite amendment to existing option plans shall be implemented
to effectuate the terms set forth herein).

Treatment of holders of trade and other unsecured claims:    The Company’s
obligations in respect of trade and other unsecured claims shall be paid in full
in the ordinary course, except as otherwise mutually agreed by the Company and
the Ad Hoc Committee. New Credit Facility:    The Company shall obtain a new
credit facility or facilities (the “New Credit Facility”) to repay $50.0 in
principal amount of the Notes and all the outstanding indebtedness under the
Existing Credit Agreement and to provide liquidity for working capital and other
general corporate purposes. The New Credit Facility shall include a $60.0
million revolving credit loan secured by a first lien on substantially all

 

22



--------------------------------------------------------------------------------

  

assets of the Company, and a separate $40.0 million term loan (or notes) that
shall either be unsecured or secured by a lien that is subordinated to the lien
securing the revolving credit loan. All the proceeds of the term loan (or notes)
would be used, together with revolving credit borrowings or cash on hand, to
retire $50.0 million of the Notes at par. Immediately upon consummation of the
Restructuring, the revolving credit loan would be used to refinance indebtedness
under the Existing Credit Agreement, and any remaining borrowing capacity under
such revolving credit loan would be available to be drawn at the discretion of
the Company.

 

In the event that a New Credit Facility acceptable to the Company and the Ad Hoc
Committee cannot be obtained from third parties, the Company and the Ad Hoc
Committee will negotiate in good faith to modify the Restructuring accordingly,
including by potentially having members of the Ad Hoc Committee provide
alternative financing (through an exchange of Notes for new notes on agreed upon
terms) and reducing the amount of such financing to $50 million.

 

It is anticipated that in the event of a Prepackaged Reorganization, the Company
would seek to have any debtor-in-possession financing facility survive the
Prepackaged Reorganization and be rolled into an exit facility upon emergence
from bankruptcy proceedings.

Corporate Governance & Management:   

On and immediately after the date on which the Restructuring is consummated (the
“Effective Date”), the Board of Directors will consist of seven (7) members,
initially comprised of the CEO of the Company and six (6) members who are
acceptable to the Ad Hoc Committee.

 

A mutually agreed upon number of such six (6) members must satisfy NYSE and ISS
standards for independence, and at least one (1) of such six (6) members must
qualify as a “financial expert” and be willing to serve as chair of the audit
committee of the Board of Directors. Selection of all members of the Board of
Directors shall be undertaken in consultation with the Company.

 

Immediately after the Restructuring, the Company’s equity compensation plan or
plans (such plan or plans being referred to herein as the “Management Equity
Plan”) shall provide for equity based compensation to management (including
directors and officers) and employees, comprising an aggregate of up to 7% of
the New Equity, with equity interests comprising 3 of such 7% being issued under
the Management Equity Plan immediately upon consummation of the Restructuring,
and equity interests comprising 2 of such 7% being issued on or about each of
the first and second anniversaries of the Effective Date, respectively.

 

Individual allocations of equity incentive awards shall be proposed by the CEO,
and shall be subject to approval by the compensation committee of the Board of
Directors ( the “Compensation

 

23



--------------------------------------------------------------------------------

  

Committee”). Grants under the Management Equity Plan will be tied to performance
criteria established by the Compensation Committee after review of the CEO’s
proposed targets, within 90 days after the Effective Date. The initial grant of
3% on the Effective Date shall consist solely of restricted shares, with vesting
of all of such restricted shares awarded to the CEO subject to performance-based
vesting and vesting of awards to each other participant subject to 50%
time-based and 50% performance-based vesting. All compensation of the CEO,
including stock based compensation, shall be recommended by the Compensation
Committee and subject to approval by the Board of Directors.

 

Equity interests granted under the Management Equity Plan shall dilute all
holdings of New Equity on a pro rata basis.

 

Subject to the due diligence investigation of the Ad Hoc Committee (during the
Due Diligence Period (as defined below)), and the continuing oversight of the
Board of Directors after the Effective Date, except as otherwise set forth
herein, all existing corporate governance arrangements, employment agreements
and employee benefit, compensation and severance arrangements shall survive the
Restructuring and continue in effect during and after the Restructuring process;
provided that the definition of “change of control” in all such agreements is
modified to reflect the new ownership structure and that this Restructuring does
not qualify as a “change of control” as defined in such agreements. Subject to
the due diligence investigation of the Ad Hoc Committee (during the Due
Diligence Period (as defined below)), all employees shall receive their target
cash bonus awards for calendar year 2011 as approved by the Board of Directors
prior to the Restructuring.

Due Diligence; Conditions & Next Steps:   

The Ad Hoc Committee will be entitled to conduct (on a good faith basis) a
business and legal due diligence investigation, during the period between the
date hereof and October 31, 2011 (the “Due Diligence Period”).

 

The Board of Directors will obtain an opinion from an independent financial
advisor as to the fairness of the Restructuring and the terms hereof and
thereof. The consummation of the Restructuring by the Company, as well as any
approval hereof or of the Restructuring by the Board of Directors, shall be
subject to obtaining such fairness opinion in form and substance and on terms
acceptable to the Board of Directors.

 

The effectiveness of any Restructuring shall be conditioned upon the absence of
the identification and written notice by the Ad Hoc Committee to the Company
during the Due Diligence Period, of any material business or legal issues, and
shall also be subject to customary closing conditions, including, without
limitation, the negotiation and execution of definitive documentation,
satisfactory to the Ad Hoc Committee and the Company, for the transactions
described herein.

 

24



--------------------------------------------------------------------------------

   The Board of Directors and its outside counsel and the Ad Hoc Committee and
its outside counsel shall negotiate in good faith and use all deliberate speed
to negotiate the terms and conditions of the Restructuring. Registration Rights
Agreement:    In connection with any Out-of-Court Restructuring, the Company
shall enter into a registration rights agreement with the Noteholders that
receive New Equity in exchange for Notes. The registration rights agreement
shall contain customary provisions including demand, shelf and piggyback
registration rights. Fees and Expenses:    The reasonable professional fees and
expenses of not more than one legal counsel to the Ad Hoc Committee (Paul,
Weiss, Rifkind, Wharton & Garrison LLP) shall be paid by the Company, pursuant
to such firm’s engagement letter agreement entered into with the Company.
Releases:    Subject to due diligence, the Company will release at closing any
and all claims and causes of action, including (if applicable) any claims and
causes of action under Chapter 5 of the Bankruptcy Code, which it has or may
have or could potentially assert against (a) any present director, officer or
employee of the Company and (b) each member of the Ad Hoc Committee and their
advisors. Reservation of Rights:    Nothing herein is intended to, or does, in
any manner waive, limit, impair or restrict the ability of each of the Company
and each member of the Ad Hoc Committee to protect and fully preserve all of its
rights, remedies, and interests, including its claims against the Company or any
other party in interest. Nothing herein shall be deemed an admission of any
kind. If the Restructuring is not consummated, the Company and the members of
the Ad Hoc Committee fully reserve any and all of their respective rights.
Disclaimer of Duties:    Notwithstanding anything to the contrary herein,
nothing in this Term Sheet shall require the Company or any member of the Ad Hoc
Committee to take any action or to refrain from taking any action, to the extent
required to comply with its or their obligations under applicable law, including
the U.S. Bankruptcy Code.

 

25



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER



--------------------------------------------------------------------------------

JOINDER

This Joinder to the Agreement, dated as of April     , 2011, by the Company and
the Consenting Noteholders thereto, (the “Agreement”), is executed and delivered
by [            ] (the “Joining Party”) as of [            ], 2011 in connection
with the transfer from a Consenting Noteholder party to the Agreement to the
Joining Party. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, which is attached to this Joinder as Annex I (as the
same may be hereafter amended, restated, or otherwise modified from time to
time) as if the Joining Party were an original signatory to the Agreement. From
and after the date hereof, the Joining Party shall hereafter be deemed to be a
“Consenting Noteholder” for all purposes under the Agreement.

2. Representations and Warranties. With respect to the amount of Note Claims set
forth below its name on the signature page hereof and all related claims,
rights, and causes of action arising out of or in connection with or otherwise
relating to such Claim, the Joining Party hereby makes the representations and
warranties of such Consenting Noteholder set forth in the “Representations of
the Consenting Noteholders” section of the Agreement to each other Party to the
Agreement.

3. GOVERNING LAW; JURISDICTION; JURY TRIAL WAIVER. THIS AGREEMENT IS TO BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each Party hereto agrees that
it shall bring any action or proceeding in respect of any claim arising out of
or related to this Agreement, to the extent possible, in either the United
States District Court for the Southern District of New York or any New York
State court sitting in the Borough of Manhattan (the “Chosen Courts”), and
solely in connection with claims arising under this Agreement (a) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (b) waives any
objection to laying venue in any such action or proceeding in the Chosen Courts,
and (c) waives any objection that the Chosen Courts are an inconvenient forum or
do not have jurisdiction over any Party hereto; provided, however, upon the
commencement of the Chapter 11 Case, each of the Parties agree that the
Bankruptcy Court presiding over the Chapter 11 Case shall be the sole Chosen
Court. Each Party hereto irrevocably waives any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

  [JOINING PARTY]   By:  

 

  Name:     Title:     Aggregate Principal Amount of Note Claims:  
$            